DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 8-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
          The original claim 1 is directed to  A low power wide area network (LPWAN) communication mechanism, comprises: a low power wide area network system architecture consisting of a gateway and at least one terminal device; each terminal device being preloaded with a network identification, the gateway periodically granting a semi-persistent scheduling (SPS) cycle comprising at least one SPS frame to provide service to the networked terminal devices; wherein the LPWAN communication mechanism at least includes the following processes: a. granting network access applications, the gateway broadcasts a set of beacons comprising network ID and system frame information; when each terminal device receives the beacons broadcasted by the gateway, a network access request message must be sent to the gateway if a network ID that the terminal device belongs to matches with the network ID in the beacon; b. allocating the SPS frames; when the gateway receives the network access request message sent from the terminal devices, a network access grant message is sent to the terminal devices that sent the network access request messages; and simultaneously the SPS frames 16within the system frame information are allocated sequentially to the terminal devices that send the network access request message; c. setting a SPS frame activation time; when the terminal devices receive the network access grant message sent from the gateway, the terminal devices immediately start a timer according to the system frame information in order to make the SPS frames which the networked terminal devices belong to are able to be reactivated repeatedly in each SPS cycle; and d. activating a SPS cycle service; in each SPS cycle, a data reception window is activated by the gateway according to each allocated SPS frames; the SPS frames that the networked terminal devices belong to are activated synchronously within each SPS cycle in order for the networked terminal devices to perform a data transmission with the gateway during each SPS cycle and ensure the data transmitted by other terminal devices does not overlap with each other.  
      As compared to claim set 8-27 filed on 12/23/2021 is directed to (claim 1) A method comprising: sending, to a first device, first data representing at least a first identifier associated with the first device and frame information; sending, to a second device, second data representing at least a second identifier associated with the second device and the frame information; receiving, from the first device, a first request to access a network; based at least in part on the receiving of the first request, associating the first device with a first frame from the frame information; after the receiving of the first request, receiving, from the second device, a second request to access the network; based at least in part on the receiving of the second request, associating the second device with a second frame from the frame information, the second frame being after the first frame; receiving, from the first device, third data during a first period of time that is associated with the first frame; and receiving, from the second device, fourth data during a second period of time that is associated with the second frame. (claim17) directed to A method comprising: sending, to a first device, first data representing at least a first identifier associated with the first device and frame information; receiving, from the first device, a first request to access a network; based at least in part on the receiving of the first request, associating the first device with a first frame from the frame information; determining a first network address associated with the first frame; sending, to the first device, second data representing the first network address; and based at least in part on the sending of the second data, receiving, during a period of time that is associated with the first frame, third data from the first device and (claim 25) directed to A method comprising: receiving, from a gateway, first data representing a first identifier and frame information; based at least in part on the receiving of the first data, sending, to the gateway, a request to access a network; receive, from the gateway, second data representing a network address; determining that the network address is associated with a first frame from the frame information; determining a first time period associated with the first frame; and sending, to the gateway, third data during the first time period.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416